The petitioner was disbarred by order of this court on the fourteenth day of June, 1917, because of his conviction of a crime involving moral turpitude and dishonesty. On the eighth day of March, 1922, he filed a petition for reinstatement. That application was denied by *Page 683 
order of division two of this court on the thirtieth day of September, 1922. The opinion of the court as delivered at that time contains a thorough review of the case. (In re Stevens,59 Cal.App. 251 [210 P. 442].)
Having carefully examined the present application and the numerous letters and affidavits offered in support thereof, we find that they are not materially different from those presented with the former application. The only difference, except as to form, consists in the fact that this application filed May 11, 1923, is about a year later in date, and that the letters and affidavits signed by the same persons and some others are of a correspondingly later date.
[1] Assuming as we must (and there is nothing in the record which moves our minds to the contrary) that the court in division two was justified in its decision at that time, we think that, notwithstanding the additional lapse of time, the record as we find it does not show facts sufficient to warrant us in granting the present application.
The petition is denied.
Houser, J., and Curtis, J., concurred.